Appeal by the defendant from a judgment of the County Court, Putnam County (Sweeny, J.), rendered January 8, 1991, convicting him of burglary in the third degree and attempted grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon exercise of our factual review power, we find that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence was not excessive (People v Suitte, 90 AD2d 80). Thompson, J. P., Balletta, Eiber and O’Brien, JJ., concur.